 


 HR 374 ENR: To remove the sunset provision of section 203 of Public Law 105–384, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 374 
 
AN ACT 
To remove the sunset provision of section 203 of Public Law 105–384, and for other purposes. 
 
 
1.Dungeness crab fishery managementSection 203 of the Act entitled An Act to approve a governing international fishery agreement between the United States and the Republic of Poland, and for other purposes, approved November 13, 1998 (Public Law 105–384; 16 U.S.C. 1856 note), is amended— (1)by striking subsection (i); and  
(2)by redesignating subsection (j) as subsection (i).   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 